               Case 1:18-cv-04363-GBD-BCM Document 105 Filed 03/14/19 Page 1 of 1




Adam Rodriguez
(914) 287-6145
ARodriguez@bpslaw.com

                                                     March 14, 2019
Hon. George B. Daniels
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

         Re:      Request for Adjournment - Estate of Meimaris, et al. v. Royce, et al., 18-cv-4363

Dear Judge Daniels:

         This office represents Defendants Joseph E. Royce and Lawrence A. Blatte in this matter. I write
further to the voice mail message we received from Your chambers, and with the consent of co-Defendants
Tulio Prieto, TBS Shipping Services Inc., and Guardian Navigation Services Inc. to respectfully request that the
Initial Pre-Trial Conference, which is currently scheduled for March 20, 2019, be adjourned. The Initial Pre-
Trial Conference in this matter was originally scheduled for August 1, 2018, but was adjourned three times: first
to October 2, 2018, then to January 9, 2019, and then to March 20, 2019.

        This matter has been referred to Magistrate Judge Moses for “general pre-trial management, including
dispositive motions.” (ECF No. 46.) Since the referral, all of the Defendants who have appeared in this matter
have filed motions to dismiss the Third Amended Complaint. These motions are currently sub judice before
Judge Moses. As is clearly set forth in those submissions (ECF Nos. 71, 73, 76, 95-97), there are significant,
substantive deficiencies with the Third Amended Complaint that cannot be cured by amendment. These
deficiencies include, but are not limited to, the statute of limitations. Thus, the expense and burden of engaging
in discovery may never be necessary if the motions are decided in Defendants’ favor, and, with that in mind, the
parties in their motions to dismiss also moved for a stay of discovery pending resolution of the motions.
Moreover, at least three defendants (Jaime Leroux, Gruposedai and Technisea) have not yet been served with
process. (ECF No. 61.) Under such circumstances, discovery could prove to be inefficient and redundant.

         Plaintiffs do not consent to this application.

         In view of the foregoing, the Defendants respectfully request that the scheduled March 20, 2019 Initial
Pre-trial Conference be adjourned sine die. Thank you for your time and attention to this matter.

                                                              Respectfully,

                                                     BLEAKLEY PLATT & SCHMIDT, LLP
                                                              /s/ Adam Rodriguez
                                                              Adam Rodriguez
Cc: Counsel of record via ECF
